DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23, 25-26 and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui U.S. 5,981,448 in view of Takaira JP 2008-164094 and Takaira JP 2008-249108.
Re clm 30¸ Matsui discloses a ball bearing (one of upper or lower bearings at 4, Fig. 4) comprising a ball bearing inner race (radially inward of ball) and a ball bearing outer race (radially outside ball), a multiplicity of balls having a predefinable ball diameter, a ball bearing cage (Fig. 5), comprising: a radially encircling annular body (upper continuous portion of 44 at 44a); a plurality of webs (portion of 44 circumferentially between voids for balls) disposed on said annular body, said webs being distributed in a circumferential direction substantially uniformly and said webs protruding axially by a predefinable axial length; said webs configuring a plurality of unilaterally axially open ball pockets (voids in 44 for balls) for receiving a corresponding number of balls, the balls having a predefinable ball diameter and said axial length of said webs being at least equal to the ball diameter (as shown in Fig. 5; circular pockets do not reach lower edge of 44), said axial length of said webs being dimensioned for having said webs protrude axially beyond the balls.
Although Matsui discloses means for positioning the cage axially via the pocket shapes (snap-fit of balls into pockets), Matsui does not disclose at least one of said webs being formed with a guide portion configured for engaging with a ball bearing race.
Takaira ‘094 teaches a comb shaped cage with means for positioning the cage axially comprising at least one of said webs being formed with a guide portion (19, Fig. 7) configured for engaging with a ball bearing race for the purpose of positioning the cage in the axial direction ([0016]).
It would have been obvious to one of ordinary skill in the art to substitute the axial positioning means of Matsui with that of Takaira ‘094 and provide at least one of said webs being formed with a guide portion configured for engaging with a ball bearing race to achieve the predictable result of positioning the cage in the axial direction.
Matsui does not disclose the respective web guided by an axially proximal shoulder and by a distal shoulder of one of said ball bearing races.
Takaira ‘108 teaches a ring guided cage comprising the respective web guided by an axially proximal shoulder and by a distal shoulder (Fig. 6 and 8; page 3: lines 15-18 and page 4: lines 35-42) of one of said ball bearing races for the purpose of stabilizing the attitude of the cage during rotation (page 4: lines 35-42).
It would have been obvious to one of ordinary skill in the art to modify Matsui and provide the respective web guided by an axially proximal shoulder and by a distal shoulder of a ball bearing race for the purpose of stabilizing the attitude of the cage during rotation.
Re clm 18, the improvement of Takaira ‘094 further discloses said guide portion is on a radially external side of said at least one web (19, Fig. 2), or said guide portion is on a radially internal side of said at least one web (19, Fig. 7).
Re clm 19, the improvement of Takaira ‘094 further discloses said guide portion is integrally formed in one piece with said at least one web (19 is shown as one-piece with cage, Fig. 2 and 7), at an axial position on said web that enables the ball bearing cage to be guided with an axial clearance in a ball bearing (minute gap; [0014]).
Re clm 20, the improvement of Takaira ‘094 further discloses in each of said plurality of webs said guide portion is configured as to be positionally identical, having substantially identical webs (as shown by Fig. 1, 3, 6 and 8).
Re clm 21, the improvement of Takaira ‘094 further discloses said guide portion is an elevation (bump 19) that extends in the circumferential direction (19 extends circumferentially across each web, as shown by Fig. 1, 3, 6 and 8).
Re clm 22¸ the improvement of Takaira ‘094 further discloses said elevation is a rib (19 has a rib shape) that extends substantially across the entire width of said at least one web in the circumferential direction on a radially external side or a radially internal side of said web as shown by Fig. 1, 3, 6 and 8).
Re clm 23, Matsui further discloses said webs have a radially external face which is cylindrical (radially outer face of 44 is a cylinder) in an axial direction.
The improvement of Takaira ‘094 also discloses said webs have a radially external face which is cylindrical in an axial direction (radially outer surface of Fig. 7 is a cylinder).
Re clm 25, Matsui further discloses the cage is composed at least in part of the plastic material polyamide imide or polyimide (col. 14: lines 19-38).
Re clm 26, the improvement of Takaira ‘094 further discloses a cup base (portion of pocket formed by annular ring; 15, Fig. 8) formed on said radially encircling, annular body between in each case two webs that neighbor one another in the circumferential direction, said cup base having a flat or curved face (15 as flat portions at circumferential center of pocket in Fig. 4; 15 has curved portions at corners of pockets 15 where pocket transitions from annular body to web).
Re clm 28, the limitation “the cage is formed by a process selected from a group consisting of subtractive shaping, additive manufacturing, 3D-printing, and injection molding” is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Re clm 29, Matsui further discloses the cage is configured for a single-row radial grooved ball bearing (Fig. 4 of Matsui discloses a single-row radial groove ball bearing). Takaira ‘094 discloses the cage is configured for a single-row radial grooved ball bearing (Fig. 7).
Re clm 31, the improvement of Takaira ‘108 further discloses said ball bearing cage is guided by an inner race shoulder (26s; page 3: lines 15-18 and page 4: lines 35-42, Fig. 7). Takaira ‘094 further discloses wherein said guide portion (19) is configured on a radially internal side of said at least one web and engages with a running groove (11a) of said ball bearing inner race.
Re clm 32, Although Matsui discloses the same environment of the invention (dental apparatus), Matsui is silent as to the specific dimensions of the balls and does not disclose said ball diameter of said balls is less than 5 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Matsui and provide said ball diameter of said balls is less than 5 mm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A). Providing a smaller ball diameter  allows for reduced weight and size of the overall device.
Re clm 33, Matsui further discloses the ball bearing according to claim 30 configured for a dental apparatus (Fig. 4; col. 2: lines 1-5).
Re clm 34, Matsui further discloses the dental apparatus is a dental turbine (col. 6: lines 60-63).

Claims 23-24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui U.S. 5,981,448 in view of Takaira JP 2008-164094 and Takaira JP 2008-249108 as applied to claim 17 above, and further in view of Sakamoto JP 2017-194141.
Matsui in view of Takaira ‘094 and ‘108 discloses all the claimed subject as described above.
Re clm 23, Matsui does not disclose said webs have a radially external face which is conical in the axial direction.
Sakamoto teaches webs having radially external faces which are conical in the axial direction (37, Fig. 1; [0032]) for the purpose of preventing contact between the cage and the outer ring due to centrifugal force ([0031]). Providing a conical shaped also reduces the weight of the cage, allows more space for lubricant oil flow and reduces inertia effects of the cage on the balls.
It would have been obvious to one of ordinary skill in the art to modify the shape of the cage of Matsui and provide a radially external face which is conical in the axial direction for the purpose of preventing contact between the cage and the outer ring due to centrifugal force as well as reducing the weight of the cage, allowing more space for lubricant oil flow and reducing inertia effects of the cage on the balls.
Re clm 24 and 36, the improvement of Sakamoto discloses the cone angle as result effect variable ([0032]), however Sakamoto is silent as to the exact angle of the cone shape and does not disclose a cone angle between approximately 2° and approximately 20° [clm 24], or between approximately 7° and approximately 12° [clm 36].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sakamoto and provide a cone angle between approximately 2° and approximately 20°, or between approximately 7° and approximately 12°, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). If the cone angle is too large, too much material may be removed from the cage which would decrease the structural integrity of the cage.  If the cone angle is too small, too little material may be removed thus reducing the advantage of the cone angle.

Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive. 
Regarding Matsui as modified by Takaira ‘094
Applicant argues that the rejections lack a substantiation as to why a person skilled in the art would have extracted an isolated feature out of a certain prior art document, however, the rejection clearly lays out the rationale for this.  In the case of the combination of Matsui and Takaira ‘094, simple substitution is used as rationale. See MPEP §2141 (III).  Matsui and Takaira both discloses known elements that axially retain ball cages.  Matsui uses snap-in pocket shapes to hold the cage axially relative to the bearing.  Takaira, on the other hand, uses a protrusion that engages the raceway surface groove to hold the cage axially relative to the bearing. Both elements perform the exact same function, thus one of ordinary skill in the art would have found it obvious to substitute one axial locating element for another to achieve the predictable result of axially holding the cage in the bearing.
Applicant further argues that the difference between the present invention and the prior art is not the axial position means, but instead a shortening of the webs.  Takaira ‘094 is not used to teach any feature regarding the length of the webs. Takaira is merely used to teach that a different means of axially locating the cage is known in the art.  The mere fact that Takaira ‘094 also has other features that are different from Matsui is not germane to the teaching of the of axial locating feature nor does it render the combination improper. Is Applicant arguing that the axial position feature disclosed in Takaira ‘094 can only be used in cages with “shortened” webs? Is Applicant arguing that one of ordinary skill in the art  would ignore axial locating features of other cage elements just because there are differences in the features of the cage that do not affect the functionality of the axial locating feature?    
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Regarding Matsui as modified by Takaira ‘108
Applicant argues that Takaira ‘108 further discloses engagement protrusions as axial guidance means as an essential feature.  Once again, Applicant is analyzing the references in a piecemeal fashion.  The rejection of Matsui as well as the rejection of Matsui in view of Takaira ‘094 already discloses axial guidance members, and therefore the guidance members of Takaira ‘108 are not needed nor are they included in the rejection above. Applicant’s arguments merely point out differences in features of the teaching references that are not used in the rejections. In essence, Applicant is arguing that the references cannot be combined unless they are alike in every detail except the single teaching point.  This is not the standard of obviousness or proper combinations of references. Once again, the axial guidance means does not change the feature taught by Takaira ‘108 nor is it required by the feature of Takaira ‘108 used in the rejection.  Providing that the webs contact both shoulders of the bearing race would still stabilize the attitude of the cage during rotation whether or not the axial guidance means of Takaira ‘108 is used. 
Applicant further argues that the combination of refences applied does not result in all the claimed limitations, however, Applicant has not pointed out which limitations are not present in the references.  Applicant’s arguments are directed to whether the combination is proper and not that the combinations are missing limitations.  
Based on the above, the references have been considered in the entirety and Applicant’s arguments are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656